COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-06-096-CV
 
 
 
GERALD
W. HADDOCK                                                         APPELLANT
 
                           V.
 
CRESCENT REAL ESTATE EQUITIES                                        APPELLEES
COMPANY, CRESCENT REAL ESTATE

EQUITIES LIMITED PARTNERSHIP
AND 
CRESCENT
REAL ESTATE EQUITIES, LTD.                                               
 
                                               ----------
            FROM THE 17TH
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have considered AAppellant=s Unopposed
Motion To Dismiss Appeal.@  It is the court's opinion that the motion
should be granted; therefore, we dismiss the appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).  
Costs
of this appeal shall be taxed against the party incurring same, for  which let execution issue.           
PER
CURIAM       
 
PANEL D: WALKER, J.; CAYCE,
C.J.; and MCCOY, J.




 
DELIVERED: April 6, 2006




[1]See Tex. R. App. P. 47.4.